UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1791


MARY FRANCES A. COON,

                   Plaintiff - Appellant,

             v.

FEDERAL NATIONAL MORTGAGE ASSOCIATION,

                   Defendant - Appellee,

             and

EQUITY TRUSTEES, LLC,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:18-cv-00108-MHL)


Submitted: February 17, 2021                                 Decided: March 9, 2021


Before MOTZ, KING and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C., Richmond,
Virginia, for Appellant. Robert W. Loftin, Andrew T. Landrum, MCGUIREWOODS LLP,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Mary Frances A. Coon appeals the district court’s order dismissing her amended

complaint alleging violation of the implied covenant of good faith and fair dealing in

connection with the foreclosure of her home. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Coon

v. Fed. Nat’l Mortg. Ass’n, No. 3:18-cv-00108-MHL (E.D. Va. June 27, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            3